Citation Nr: 9931596	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has bee received to warrant 
reopening of the claim of entitlement to service connection 
for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had recognized service as follows:  beleaguered 
status from December 8, 1941 to April 9, 1942; prisoner of 
war (POW) status from April 10, 1942 to August 31, 1942; no 
casualty status from September 1, 1942 to August 13, 1945; 
and regular Philippine Army service from August 14, 1945 to 
June 30, 1946.  He died May 12, 1986; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board recognizes that the appellant requested a hearing 
in connection with her claim.  However, a Report of Contact, 
dated in April 1997, indicates that she appeared and opted 
for an "informal type of hearing".  A summary of the 
informal discussion as to her eligibility is contained in the 
Report of Contact.  Thus, the Board will proceed to address 
the issue on appeal.  See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  In a decision dated in June 1991, the Board denied 
entitlement to service connection for the cause of the 
veteran's death and notified the appellant of that 
determination; she did not appeal.

2.  The evidence received subsequent to the Board's June 1991 
denial does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; is not competent; and/or by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1991 Board decision that denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1991).

2.  No new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
the cause of the veteran's death has been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations Pertinent to Service Connection

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  38 U.S.C.A. § 
1310 (West 1991 and Supp. 1999); 38 C.F.R. § 3.312 (1999).  
The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  There 
are primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
cancer, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  Also, service connection may be 
established on a presumptive basis for pulmonary tuberculosis 
(PTB) if shown by x-ray evidence within three years of 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For a former POW of not less than 30 days, service connection 
can be established by presumption for diseases listed at 38 
C.F.R. § 3.309(c) that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(c).  Such diseases are avitaminosis, beriberi 
and beriberi heart disease, chronic dysentery, helminthiasis, 
malnutrition, pellagra, other nutritional deficiency, 
psychosis, anxiety states, dysthymic disorder or depressive 
neurosis, organic residuals of frostbite, post-traumatic 
osteoarthritis, irritable bowel syndrome, peptic ulcer 
disease and peripheral neuropathy except when related to 
infectious causes.  Beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who experienced 
localized edema during captivity.  Id.

Notwithstanding the foregoing, service connection may be 
granted for disease diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection may also be granted for disability that is due to 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  In addition, the 
circumstances attendant upon the individual veteran's 
confinement and the duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e) (1999).

Factual Background

Evidence of Record prior to June 1991

In an Affidavit for Philippine Army Personnel, signed in 
January 1946, the veteran denied incurrence of any wounds or 
illnesses from December 8, 1941 to the time of his return to 
military control following POW captivity.  

The claims file contains an affidavit, signed by A.L., M.D., 
in January 1956, which reports treatment of the veteran for 
PTB and a peptic ulcer since 1949.  Also dated in January 
1956 is a certification of x-ray results showing "P.T.B. 
Suspect."  The certification bears the signature of Vicente 
Sta. Maria, M.D.  

A copy of a medical statement dated in December 1950 and 
received in 1973 reflects that the veteran received 
outpatient treatment on March 2, 1949, and that x-rays taken 
at that time showed a filling defect in the stomach.

Date-stamped as being received in December 1973 is a 
"History and Treatment Record" pertinent to the veteran and 
signed by Dr. E.C.  The record contains a summary of the 
veteran's POW experiences and abdominal symptoms, and a 
summary of post-service diagnostic and clinical findings.  
Dr. E.C. reported treating the veteran in December 1945, at 
which time the veteran was physically weak and helpless, with 
a repetition of gastric pain, emaciation, coughing, nocturnal 
slight fever and chest pain.  Dr. E.C. indicated that in July 
1972 the veteran had melena


and epigastric pain.  The final diagnoses shown on the report 
were chronic peptic ulcer; chronic pulmonary tuberculosis; 
and avitaminosis.

In a statement signed in April 1976, Dr. Vicente Sta. Maria 
indicated that he treated the veteran for a suspected peptic 
ulcer, beri beri and chronic dysentery.

A medical statement signed in May 1982, indicates that the 
veteran suffered from chronic recurrent epigastric pain, 
probably a peptic ulcer.

The veteran died May 12, 1986.  The death certificate shows 
the cause of death as cardiorespiratory failure due to cancer 
of the lungs with metastasis to the bones; and PTB.  At the 
time of his death he had no adjudicated service connected 
disabilities.  

In a statement dated in September 1989, Dr. Vicente Sta. 
Maria, stated that the veteran was a patient in 1942 in a 
concentration camp, suffering from malaria and dysentery, and 
that due to repeated attacks of malaria he developed a lung 
infection that later developed into PTB. 

In December 1989, the RO denied service connection for the 
cause of the veteran's death and the appellant appealed.  She 
had a hearing at the RO in October 1990.  In June 1991, the 
Board denied her claim on the basis that neither lung cancer 
nor PTB was shown to be of service origin.  The appellant did 
not appeal that decision.

Evidence Received Subsequent to June 1991

In September 1991, the RO received a statement in which the 
appellant requested that her claim be reopened based on new 
and material evidence.  She argued that her husband suffered 
a bullet wound in his right leg while in service and that 
after service he complained of leg pain.  She also argued 
that the inhumane treatment he was exposed to as a POW 
resulted in her husband's weakened physical constitution, 
which contributed to his susceptibility to disease such as 
cancer of the lungs with metastasis to the bones and PTB that 
caused his death.  She also argued that when she first met 
her husband he was a nonsmoker, but that he acquired the 
habit during service, particularly during his POW internment 
and that such was the cause of the lung cancer that caused 
his death.

In a statement dated in April 1997, T.N., M.D., reported 
having treated the veteran from 1975 to 1985, on and off, for 
ischemic heart disease, myocardial infarction, peptic ulcer 
disease and weak lungs.  Of record is a copy of an April 1997 
field report pertinent to another veteran, in which Dr. T.N. 
indicated that from 1972 to 1987 he practiced medicine, with 
specialized skill in surgery, at the Hennepin Medical Center 
in St. Paul, Minnesota, returning to the Philippines in 1987.

In a statement signed in June 1997, E.G., M.D., reported 
treatment of the veteran from 1972 to 1985 for peptic ulcer, 
Koch's disease, ischemic heart disease and other minor 
ailments.  Dr. E.G. reported that treatment records were 
destroyed in a typhoon.

In a joint affidavit signed in December 1998, C.A. and B.C., 
neighbors, indicated that the veteran suffered from heart 
disease and shortness of breath.  In an affidavit dated in 
January 1999 T.A. indicated that he served with the veteran 
and that the veteran suffered from localized edema, dyspnea, 
and extremity swelling during POW captivity.

Analysis

In this case, the Board denied service connection for the 
cause of the veteran's death in a decision dated in June 
1991.  As the appellant did not appeal, that decision became 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1991).  Once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence means 
1) evidence not previously submitted; 2) which bears directly 
and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The questions relevant to the cause of the veteran's death, 
and the etiology of such, are medical in nature, thereby 
requiring competent medical evidence.  To summarize, the 
prior Board decision noted the absence of competent, 
probative evidence of lung cancer or PTB during service or 
during any presumptive period, or, in regard to PTB, meeting 
the requirements of 38 C.F.R. § 3.374 (c).  In this case, the 
medical evidence submitted subsequent to the Board's June 
1991 decision consists of two statements, one from T.N., 
M.D., dated in April 1997, and the other from E.Q., M.D., 
dated in June 1997.  Although both statements are new, 
neither is material so as to warrant reopening the 
appellant's claim.  Dr. T.N.'s statement reports treatment of 
medical problems to include "weak lungs;" however, Dr. T.N. 
indicates treatment of the veteran only beginning in 1975 and 
does not relate the onset of lung problems, specifically 
either PTB or lung cancer, to the veteran's military service 
decades earlier.  Similarly, Dr. E.Q. reported treatment for 
various problems, not including any lung problems, and 
beginning only in 1972.  Dr. E.Q. did not relate the onset of 
any treated disability to the veteran's period of service; 
nor did that physician relate such to the veteran's death.  

No other medical evidence has been received subsequent to 
June 1991.  Rather, the claims file reflects receipt of 
additional statements by the appellant and lay affidavits in 
support of the appellant's claim.  To the extent the 
appellant and lay individuals generally argue that the 
veteran had service-related lung problems and other disabling 
medical afflictions, to include those related to POW 
captivity, and that such contributed or cause his death, 
those assertions are repetitive of previous arguments 
considered by the Board in June 1991 and are thus not new.  
See Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
Furthermore, the record does not reflect that either the 
appellant or the lay affiants possess recognized medical 
knowledge sufficient to render competent any opinion as to 
medical diagnoses or causation.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in Moray v. Brown, 5 Vet. App. 211, 214 
(1993), extended the principal of Grottveit v. Brown, 
5 Vet. App. 91 (1993), to hold that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a), 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Thus, although the Board recognizes that the claims file 
contains medical evidence indicating that the veteran 
suffered from disabilities such as ulcer disease, possible 
heart disease and lung problems, the appellant needs to 
present competent evidence of a link between service and the 
cause of the veteran's death to reopen the claim.

The Board specifically notes that the appellant, in her 
September 1991 statement, argued that when she first met her 
husband he was a nonsmoker, but that he acquired the habit of 
smoking during service, particularly during his POW period, 
and that such was the cause of the lung cancer that caused 
his death.  In the discussion that follows, the Board briefly 
references applicable laws and regulations relevant to 
cigarette smoking and nicotine dependence, and concludes that 
even insofar as the appellant's argument in that vein is 
"new," such is not material and not sufficient to reopen 
her claim.

The Board is bound in its decisions by the precedent opinions 
of VA General Counsel.  See 38 U.S.C.A. § 7104(c) (West 
1991).  VAOPGCPREC 19-97 provides that, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  That 
opinion further held that secondary service connection could 
occur only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.  See also 
USB Letter 20-97-14 (July 24, 1997). 

Specific to the appellant's case, there is no competent 
medical opinion of record showing that, during service or at 
any other time, the veteran had nicotine dependence.  The 
appellant is not qualified to express a competent medical 
opinion as to the existence of nicotine dependence in the 
veteran.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Grottveit.  Furthermore, there is no medical evidence 
of record showing that the veteran's death was related to 
nicotine dependence, whether directly or indirectly.  That 
is, there is no evidence that his death was due to cigarette 
smoking and that cigarette smoking was in turn due to 
nicotine dependence.  Furthermore, there is no evidence, 
other than the appellant's argument, as to when the veteran 
started smoking and/or the extent to which he smoked during 
his period of service.  The appellant has, in short, failed 
to present any competent medical evidence that any in-service 
smoking caused or contributed substantially or materially to 
cause the veteran's death.  Again, the appellant herself is 
not competent to establish such medical facts.  Absent 
supporting medical evidence, the appellant's arguments 
relevant to cigarette smoking, despite being new, are not 
material and not sufficient to reopen the claim.  

In sum, the evidence added to the claims file since the final 
June 1991 Board decision does not contain any competent 
medical evidence relating the cause of the veteran's death, 
cardiorespiratory arrest due to lung cancer with bone 
metastasis/PTB, to nicotine dependence or cigarette smoking 
during service, or otherwise relating the cause of the 
veteran's death to military service.  38 C.F.R. § 3.158.  
Thus, the appellant's claim is not reopened and the Board's 
June 1991 decision remains final.  38 U.S.C.A. § 7104(b).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  See 
also Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case the appellant has not identified any evidence that would 
serve to reopen the claim and VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER


No new and material evidence having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

